DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Responsive to the communication dated 07/20/2022. Claim 2 is cancelled. Claims 1 and 3-6 are presented for examination.

Claim Objections 
Claim 1, step S15 includes the terms “the microscopic sub-model and the macroscopic geometric model are failed” and " the microscopic sub-model and the macroscopic geometric model are not failed", meaning is unclear. The subject matter description in the specification amounts to repeating the original claims. Examiner interprets as the microscopic sub-model and the macroscopic geometric model are (not) the cause of a failure for examination purposes, because a model cannot be or not "failed".
Claim 3, line(s) 2 refer to the term “the "Abaqus™”, it would be better as “the "Abaqus™ platform” to avoid any possible antecedent issues. 
As to claims 4-6, they are objected for the same deficiency.
Claim 3 line 4 uses the acronym or variable “d”, in "dDmicro", the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “platform” in the specification is non–existing. The specification reads (emphasis added): "calculation of fatigue damage and fatigue life of materials based on the finite element technology (such as software for finite element analysis (FEA), like… ABAQUS™" (see page 2, last paragraph), while the amended claimed invention reads "Abaqus™ platform". Examiner interprets "Abaqus™ platform" as "ABAQUS™" for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method for assessing fatigue damage and a fatigue life (process = 2019 PEG Step 1 = yes) comprising: 
S1, establishing a fatigue damage and life assessment model of a material at a coupled micro-macroscopic scale (Mental process - observation, evaluation, judgment, opinion); 
S2, assessing by the fatigue damage and life assessment model, the fatigue damage and the fatigue life of the material at the coupled micro-macroscopic scale (Mental process - observation, evaluation, judgment, opinion);
wherein, the step S1 specifically comprises the following steps:
S11, establishing based on an actual engineering problem, a macroscopic geometric model (Mental process - observation, evaluation, judgment, opinion);
S12, selecting based on a microstructure characterization of the material, a representative area to establish a microscopic sub-model by a Voronoi algorithm (Mathematical concept – mathematical calculation);
S13, establishing based on the macroscopic geometric model and the microscopic sub-model, a homogeneous elastic-plastic model and a crystal plasticity-based elastic plastic constitutive model, respectively; wherein the homogeneous elastic-plastic model is based on the macroscopic geometric model, and the microstructure characterization of the material is considered in the crystal plasticity-based elastic plastic constitutive model (Mental process - observation, evaluation, judgment, opinion); 
S14, calculating a microscopic damage increment of the representative area by the crystal plasticity-based elastic-plastic constitutive model, and calculating a macroscopic damage increment of the homogeneous elastic-plastic model by accumulating damage variable values (Mathematical concept - calculating);
S15, determining by the microscopic damage increment and the macroscopic damage increment (Mathematical concept - calculating an increment), whether the microscopic sub-model and the macroscopic geometric model are failed; when the microscopic sub-model and the macroscopic geometric model are failed, proceeding to step S16; when the microscopic sub-model and the macroscopic geometric model are not failed, proceeding to step S17(Mental process - observation, evaluation, judgment, opinion);
S16 establishing the fatigue damage and life assessment model with considering the microscopic damage increment and the macroscopic damage increment (Mental process - observation, evaluation, judgment, opinion); and
S17, establishing a life assessment model without considering the fatigue damage (Mental process - observation, evaluation, judgment, opinion).
Step 2A, Prong One: 
The limitation of establishing a model is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation "establishing", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper to perform some “pre-processing operation” on the model. The subject matter description in the specification of establish amounts to repeating the original claims. Examiner notes that the model established is mathematical (see claim 4, for example). 
The limitation of “S2, assessing, by the fatigue damage and life assessment model, the fatigue damage and the fatigue life of the material” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation "assessing", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on fatigue damage and fatigue life of a material based on observed data in the model.
The limitations of "S15… whether the microscopic sub-model and the macroscopic geometric model are failed; when the microscopic sub-model and the macroscopic geometric model are failed, proceeding to step S16; when the microscopic sub-model and the macroscopic geometric model are not failed, proceeding to step S17", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on failure based on observed data in the model.
The limitations of "S12, selecting based on a microstructure characterization of the material, a representative area to establish a microscopic sub-model by a Voronoi algorithm", "S14, calculating", and "S15, determining by the microscopic damage increment and the macroscopic damage increment" are substantially drawn to mathematical relationships/calculations. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A, Prong Two: The claim does not do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination. Thus, the claim does not integrate the identified abstract ideas into a practical application. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to the use of Abaqus™ ('Examiner interprets "Abaqus™ platform" as "ABAQUS™" for examination purposes' – see instant 112(a) rejection and its claim interpretation above), it contributes only nominally or insignificantly to the execution of the claimed method (use of well-known software) would not integrate a judicial exception or provide significantly more. Abaqus Wikipedia page (https://en.wikipedia.org/wiki/Abaqus) reads "Abaqus FEA[4][5] (formerly ABAQUS) is a software suite for finite element analysis and computer-aided engineering, originally released in 1978", which provides evidence that Abaqus software has been in use in the industry since 1978 and is cited to for Berkheimer support/evidence that the software is WURC and not significantly more. Furthermore, Yong D. Zhao, U.S. Pre–Grant publication 20050065588, discloses "[0017] Explicit software packages… ABAQUS) were employed to mathematically model". Wing Kam Liu, U.S. Pre–Grant publication 20210357555, discloses "[0864] This numerical study is implemented with an ABAQUS VUMAT User Subroutine". Ellen T. Roche, U.S. Patent 10058647, discloses "using a numerical simulation (e.g., ABAQUS finite element software)" (see col. 5, lines 20-21). Jian Lu, U.S. Patent 10288220, discloses "numerical simulations using ABAQUS" (see col. 6, lines 41-42). Anil K. Lalwani, U.S. Patent 10821276, discloses "Numerical models in ABAQUS" (see col. 21, lines 56-58). Harold Van Aken, U.S. Patent 11040602, discloses "Stress analysis and/or modeling may be performed using any numerical predictive engineering tools known in the art, such as Abaqus" (see col. 7, lines 49-52). Mariana G. Forrest, U.S. Pre–Grant publication 20060278618, discloses "[0057]… the chosen numerical method may be performed using commercially available software such as ABAQUS". Alissa M. Fitzgerald, U.S. Pre–Grant publication 20090281768, discloses "[0057]… numerical analysis packages (such as… ABAQUS". As to the amended additional element of a "platform", it is at best drawn to a generic computer for performing mathematical computations. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. Examiner notes that the improvement to another technology, outside of the mathematical algorithm, is not claimed. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Dependent claims:
Claim 3 recites "wherein, the microscopic damage increment in the step S14 is calculated by the following formula…" (Mathematical concept - formula, math calculation).
Claim 4 recites "wherein, the fatigue damage and life assessment model in the step S16 is expressed by the following formula…" (Mathematical concept - formula, math calculation).
Claim 5 recites wherein, the step S2 specifically comprises:
S21, determining, according to a lattice type of a metal material, a number n of solution variables of the fatigue damage and life assessment model (Mathematical concept - math calculation);
S22, selecting an iterative variable and a convergence and precision control parameter, and obtaining an iterative initial value of a crystal plasticity-based elastic-plastic constitutive model based on a linear algorithm (Mathematical concept - math calculation);
S23, calculating the iterative variable in an nth iteration of the crystal plasticity-based elastic-plastic constitutive model based on a non-linear algorithm or a FFT algorithm;  and obtaining the iterative variable in an (n+1)th iteration of the crystal plasticity-based elastic-plastic constitutive model and a consistent tangent stiffness matrix by an Euler integral (Mathematical concept - math calculation); and
S24, assessing the fatigue damage and the fatigue life at the coupled micro-macroscopic scale based on the iterative variable in the (n+1)th iteration of the crystal plasticity-based elastic-plastic constitutive model and the consistent tangent stiffness matrix (Mathematical concept - math calculation).
Claim 6 recites wherein, the lattice type in the step S21 comprises a face centered cubic metal material, a body-centered cubic metal material, and a close-packed cubic metal material; a number of solution variables of the face-centered cubic metal material is 12; a number of solution variables of the body-centered cubic metal material is 48; and a number of solution variables of the close-packed cubic metal material is 6 (Mathematical concept - math calculation).
Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).

Allowable Subject Matter
Claims 1 and 3-6 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed. 
The following is a statement of reasons for the indication of allowable subject matter:
none of the prior art of record either alone or in combination disclose
claim 1, "… establishing… a macroscopic geometric model; S12, selecting based on a microstructure characterization of the material, a representative area to establish a microscopic sub-model by a Voronoi algorithm; S13, establishing based on the macroscopic geometric model and the microscopic sub-model, a homogeneous elastic-plastic model and a crystal plasticity-based elastic plastic constitutive model… calculating a microscopic damage increment of the representative area by the crystal plasticity-based elastic-plastic constitutive model, and calculating a macroscopic damage increment of the homogeneous elastic-plastic model by accumulating damage variable values…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments 
Regarding the Specification objections, the amendment corrected all deficiencies and the objections are withdrawn. 
Regarding the drawing objections, the amendment corrected all deficiencies and the objections are withdrawn. 
Regarding the rejections under 101, Applicant's arguments have been fully considered, but they are not persuasive. Applicant argues, (see page 25, 1st paragraph to page 28, 1st paragraph):
‘… Applicant amends the claimed steps… to be performed by a Abaqus™ platform, which is a registered software and hardware combination. Applicant respectfully presents that since the claims expressly require the steps to be performed by the trademark registered Abaqus™ platform, these steps cannot be reasonably interpreted as being performed in a human mind.
See MPEP 2106.04(a)(2) III. A, "Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int'l, Inc. v. Cisco… "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims")…’

Examiner's response: Applicant's argument is not persuasive, because the subject matter description of “platform” in the specification is non–existing. The specification reads (emphasis added): "calculation of fatigue damage and fatigue life of materials based on the finite element technology (such as software for finite element analysis (FEA), like… ABAQUS™" (see page 2, last paragraph), while the amended claimed invention reads "Abaqus™ platform". Examiner interprets "Abaqus™ platform" as "ABAQUS™" for examination purposes' – see instant 112(a) rejection and its claim interpretation above. Applicant argues "the claims expressly require the steps to be performed by the trademark registered Abaqus™ platform". The additional element of a "platform" is at best drawn to a generic computer for performing mathematical computations. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Examiner notes that an improvement to another technology, outside of the mathematical algorithm, is not claimed. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant further argues, (see page 28, 2nd paragraph to page 31, 2nd paragraph):
‘… claim 1 recites… specific steps for assessing fatigue damage and a fatigue life based on an Abaqus™ platform, which assesses (i.e. predicts) a fatigue damage and a fatigue life of a material in both microscopic scale and macroscopic scale. This provides an improvement to the conventional assessments on a fatigue damage and a fatigue life of a material because conventionally the assessment (i.e. prediction) only considers either microscopic scale or in macroscopic scale. Thus, by predicting a fatigue damage and a fatigue life of a material in both microscopic scale and macroscopic scale, it provides an improvement in the material life estimation technical field and amounts to a practical application… claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea"… 
… claims are clearly patentable when they make improvements to technology, which is exactly what Applicant's claimed invention as a whole has accomplished by the claimed method making improvements over current technology resulting prediction of a fatigue damage and a fatigue life of a material in both microscopic scale and macroscopic scale, and pertains to improvements in the technology and technical field of material life estimation…’

Examiner's response: Applicant's argument is not persuasive, because an improved abstract idea is an abstract idea. An improved abstract idea is a species of the genus abstract idea. A novel abstract idea (as argued by Applicant) is a judicial exception without significantly more. MPEP 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-10.2019], I. JUDICIAL EXCEPTIONS, reads '… The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad… (noting that Myriad discovered the BRCA1 and BRCA1 genes… Flook… ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo… (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’"… See also Myriad… ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original) '
Applicant further argues, (see page 31, 3rd paragraph to page 33, 5th paragraph):
‘… claimed steps assess (i.e. predict) a fatigue damage and a fatigue life of a material in both microscopic scale and macroscopic scale. This provides an improvement to the conventional assessments on a fatigue damage and a fatigue life of a material because conventionally the assessment (i.e. prediction) only considers either microscopic scale or in macroscopic scale. Thus, by predicting a fatigue damage and a fatigue life of a material in both microscopic scale and macroscopic scale, it provides an improvement in the material life estimation technical field and amounts to a practical application, which satisfies the ii and iii above for the "significantly more" requirement.
… Cellsprin Soft, Inc. v. FitBit, Inc. and Bascom… concluded patent claims are patent eligible because the concept was unconventional (Also, see USPTO 101 Rejection Example 35 (Verifying A Bank Customer's Identity To Permit An ATM Transaction), and Applicant's claimed invention is also unconventional because Applicant's claimed invention of at least "S1, establishing, by the Abaqus™ platform, a fatigue damage and life assessment model of a material at a coupled micro-macroscopic scale; and S2, assessing, by the AbaqusTM platform with by the fatigue damage and life assessment model, the fatigue damage and the fatigue life of the material at the coupled micro-macroscopic scale…’

The application description page 3, 1st paragraph and page 6, next to last paragraph read:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Examiner's response: Applicant's argument is not persuasive, because the claimed invention does not realize any improvements to the functioning of a computer itself or any other technology or technical field (emphasis added). Examiner notes that Applicant's generic statements about the claimed invention provided improvements lack any mappings to the Specification. No support for such argued improvements is pointed out. As to the improvements in application's description page 3, 1st paragraph and page 6, next to last paragraph, improved math is math. Math cannot be "additional element(s)" or limitation(s) [beyond those that recite the abstract idea] (emphasis added), because math is an abstract idea.
Regarding the rejection under 102, the amendment overcame the rejection and the rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		10/19/2022Primary Examiner, Art Unit 21463